August 31, 2000
Dear State Health Official:
The Child Support Performance and Incentive Act of 1998 directed the Secretary of Health and
Human Services and the Secretary of Labor to jointly establish a Medical Child Support
Working Group. The purpose of the Working Group was to identify impediments to the
effective enforcement of medical support by State Child Support Enforcement agencies and
recommend solutions to these impediments. This letter transmits to you the Medical Child
Support Working Group's Report to Secretary Donna E. Shalala and Secretary Alexis M.
Hermann, "Twenty-One Million Children's Health: Our Shared Responsibility."
The Working Group was comprised of a diverse membership including representatives of the
Departments of Health and Human Services and Labor, Child Support Enforcement, Medicaid
and State Children's Health Insurance Program (SCHIP) agencies, unions, courts, employers,
health plan administrators, and advocates for children and parents. The Working Group's report
contains seventy-six recommendations that seek to increase the number of children with private
health care coverage and expand access to publicly-funded health care coverage for children who
cannot obtain private coverage. The report includes recommendations to improve coordination
between State IV-D, Medicaid and SCHIP agencies.
Of the 21 million children who are eligible for child support services, approximately 3 million
are without health care coverage. Lack of such coverage affects children's current and future
health and their ability to be productive citizens.
The Working Group's report is being posted on the Administration for Children and Families'
web site at www.acf.dhhs.gov/programs/cse. For additional information, please contact Sue
Knefley at sknefley@hcfa.gov or 410-786-0488.
Sincerely,
/S/
Timothy M. Westmoreland Director

Enclosure

cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for
Medicaid and State Operations Lee Partridge - Director, Health Policy Unit, American Public
Human Services Association Joy Wilson - Director, Health Committee, National Conference of
State Legislatures Matt Salo - Director, Health Legislation, National Governors' Association

